EXHIBIT 10.28

 

FOUNDERS TOWER OFFICE LEASE

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made as of the            day of
           and is by and between HEBRON COMMUNICATIONS CORPORATION, whose notice
address is Hebron Communications Corporation, 5900 N. Mosteller Drive, Suite
1750, Founders Tower, Oklahoma City Oklahoma 73112 (“Landlord”) and AMERIVISION
COMMUNICATIONS, INC., an Oklahoma Corporation, whose address is c/o Wiley, Rein
& Fielding, 1776 K Street, NW., Washington, D.C. 20006, Attn: Dag Wilkinson,
Esq. (“Tenant”). Capitalized terms used herein are either defined in the text of
this Lease, in Article I below (which contains certain definitions used herein
and the basic economic terms of this Lease), or in the Exhibits attached hereto.

 

R E C I T A L S :

 

A                                      Landlord is the owner of the Building
commonly known as the “Founders Tower” (herein the “Building”) located at 5900
N. Mosteller Drive in Oklahoma City, Oklahoma.

 

B.                                     Landlord desires to lease to• Tenant and
Tenant desires to lease from Landlord, the Premises, as hereinafter defined, on
the terms and conditions stated in this Lease.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

 

ARTICLE I

 

DEFINITIONS

 

1.1.                              Lease: Landlord. The term “Lease” and such
terms as “herein,” “hereof,” “hereby,” “hereunder,” hereto” and the like will
mean this Office Lease Agreement, together with all exhibits and schedules now
or hereafter attached hereto, and all modifications, amendments, extensions and
renewals of this Office Lease Agreement. The term “Landlord” shall be deemed to
include, as applicable, any successor in interest to Founders Tower as owner of
the Building.

 

1.2.                              Definition of Basic Lease Terms. When used in
this Lease, the following terms shall have the meanings set forth below, unless
the context of this Lease clearly requires otherwise.

 

“Actual Expense Increase”: The amount by which Operating Expenses in any
particular calendar year exceed Operating Expenses incurred in the Base Expense
Year.

 

“Additional Rent”: All sums payable by Tenant under or pursuant to this Lease,
whether to Landlord or others, other than Base Rent.

 

“Base Expense Year”: Shall mean 2000.

 

“Base Rent”: The sums set forth on Exhibit A with respect to the suites
constituting the Premises. Landlord and Tenant acknowledge the Base Rent during
the Term was determined by multiplying the Rentable Area of the suites
constituting Premises by the applicable per square foot rate in dollars.

 

--------------------------------------------------------------------------------


 

“Business Day”: Any day other than a Saturday, a Sunday, or a legal holiday
observed by banks in the State of Oklahoma.

 

“Commencement Date”: January 1,2000

 

“Common Areas”: Those areas in the Building consisting of corridors, elevator
foyers, restrooms, plaza areas and other similar facilities provided for the
common use and benefit of the tenants of the Building or patrons thereof.

 

“Estimated Expense Increase”: Landlord’s estimate of the amount by which
Operating Expenses for any particular calendar year will exceed Operating
Expenses for the Base Expense Year.

 

“Expiration Date”: Subject with respect to the individual suites constituting
the Premises the latest date of the respective periods set forth in Exhibit A.

 

“Final Expiration Date”: December 31, 2004 or such earlier date as is the last
to occur of the Expiration Dates.

 

“Legal Requirements”: All federal, state, and local laws (whether imposed by
statute, ordinance, regulation, administrative or judicial order, any other
governmental authority, or common law), rules and regulations of utility
companies, and all restrictive covenants and Rules and Regulations now or
hereafter in effect which are applicable to the construction, modification, use
or occupancy of the Premises, Building and areas adjacent and appurtenant
thereto, including, without limitation, zoning ordinances, development and
subdivision regulations, building (including the Americans With Disabilities
Act), fire and safety codes, parking and traffic regulations, and environmental
requirements.

 

“Normal Business Hours”: 7:30 am. to 6:30 p.m. Monday through Friday, and 8:00
a.m. to 1:00 p.m. Saturday, legal holidays excepted.

 

“Operating Expenses”: See definition attached as Exhibit B hereto.

 

“Permitted Use”: General office use and the siting of equipment of the general
nature currently maintained at the Premises.

 

“Premises”: The tenant space located in the Building and depicted on Exhibit A..

 

“Rent”: All Base Rent and Additional Rent.

 

“Rentable Area of the Building”: 176,280 square feet.

 

“Rentable Area of the Premises”: As of the Commencement Date, see Exhibit A.

 

“Rules and Regulations”: The rules and regulations relating to the use and
occupancy of the Premises and the Common Areas as set forth on Exhibit E
attached hereto and as the same may be amended from time to time by Landlord.

 

“Security Deposit”: Ten thousand dollars (5 10,000.00)

 

“Tenant’s Pro Rata Share”: With respect to the suites constituting the Premises,
the percentages set forth on Exhibit A, with such Pro Rata Share to be
determined at any time for the purposes set forth in this Lease by summing such
percentages for all suites which the Tenant is occupying as of such date,
provided that, Tenant’s Pro-Rate Share shall be expressed as a percentage of the
Rentable Area of the Building.

 

2

--------------------------------------------------------------------------------


 

“Term”: The period beginning on the Commencement Date and ending on the Final
Expiration Date, or any earlier date on which the Term is terminated pursuant to
the terms of this Lease.

 

ARTICLE II

 

LEASE OF PREMISES

 

2.1                                 Lease.  In consideration of the payment of
Rent and the performance of the covenants and agreements by Tenant hereinafter
set forth, Landlord hereby leases and demises to Tenant the Premises, together
with the non-exclusive right, subject to the provisions hereof; to use all
appurtenances thereto, including the Building Common Areas and parking
facilities designated from time to time by Landlord for the exclusive or
non-exclusive use of the tenants of the Building. Landlord acknowledges and
agrees that it will completely vacate, and make available for Tenant’s quiet
enjoyment and peaceful possession, the 708 sq. ft. that Landlord currently
occupies on the Il”‘ floor of the Building described in Exhibit A, in no event
later than March 31, 2000.

 

2.2                                 Quiet Enjoyment.  So long as Tenant is not
in default under this Lease, Tenant shall be entitled to the quiet enjoyment and
peaceful possession of the Premises, subject to the terms and provisions of the
Lease, including, without limitation, the Rules and Regulations.

 

2.3                                 Substitution of Similar Space.  At any time
after Tenant’s execution of this Lease, Landlord shall have the right, upon
giving Tenant ninety (90) days’ notice in writing, to provide arid furnish
Tenant with space elsewhere in the Building, if approximately the same size as
the Premises, and to move and place Tenant in such new space at Landlord’s sole
expense. Landlord agrees that the moving of Tenant pursuant to this paragraph
will be done as expeditiously as possible. Landlord further agrees to remodel
the new space to make such space substantially equivalent to the space being
vacated, including such additions, alterations and improvements to the space
being vacated as Tenant may have previously made with Landlord’s written
approval, and Tenant shall not be required to move until such remodeling is
completed. In the event Landlord moves Tenant to said new space, then this Lease
and each and all of the terms and covenants and conditions hereof shall
thereupon remain in full force and effect and he deemed applicable to such new
space. Should Tenant refuse to permit Landlord to move Tenant to such new space
at the end of said ninety (90) day period, then Tenant shall be in default and
Landlord shall be entitled to exercise the remedies provided for in Section 15.3
hereof

 

ARTICLE III

 

TERM

 

3.1                                 Term.  This lease shall be effective as of
January 1, 2000. The Term shall end without notice on the Final Expiration Date
and with respect to each suite on the applicable Expiration Date as set forth on
Exhibit A, provided, however, that if Tenant is not in default under this Lease
Tenant shall have the right exercisable up to sixty (60) days prior to any
applicable Expiration Date to, by written notice to Landlord, extend such
Expiration Date for a period of one (I) year. Unless otherwise agreed by
Landlord and Tenant, all Extensions shall be subject to a Base Rent increase of
four percent (4%) over the Base Rent for the immediately preceding year.

 

3.2                                 Surrender: Holding Over.  Upon the
expiration or other termination of the Term (and upon the Expiration Date with
respect to the relevant suite), Tenant shall promptly quit the Premises (or the
applicable suite) and surrender the same to Landlord in good order and
condition, ordinary wear and tear and loss by fire or other casualty excepted,
unless due to the

 

3

--------------------------------------------------------------------------------


 

negligence of Tenant, and Tenant shall remove all of its movable furniture,
trade fixtures and other personal property. The parties agree that their
respective rights and obligations regarding goods, furniture, furnishings, trade
fixtures and any other personal property belonging to Tenant which is left in
the Premises at the end of the Term will be governed by the provisions of
Section 52 of Title 41 of the Oklahoma Statues, as the same may be amended from
time to time. If Tenant remains in possession of the Premises after any
applicable Expiration Date and continues to pay Rent, and Landlord accepts such
Rent, without any express written agreement as to such holding over then such
holding over shall be deemed to he a tenancy from month-to-month which will be
equivalent to the base plus a minimum of 4% increase. All such Rent shall be
payable in advance on the same day of each calendar month Nothing contained
herein shall be construed as obligating Landlord to accept any rental tendered
by Tenant after the expiration of the Term or to relieve Tenant of its
obligation as set forth above to surrender the Premises at the end of the Term
and any holdover without Landlord’s consent shall be deemed a default hereunder
entitling Landlord to all of its rights and remedies set forth in Article XV
below, including, without limitation, its right to recover consequential damages
resulting from said holdover.

 

3.3                                 Right of Entry.  After reasonable prior
notice to the Tenant, Landlord may enter the Premises to exhibit the Premises to
prospective tenants, purchasers or mortgagees.

 

ARTICLE IV

 

RENT

 

4.1                                 Base Rent.  Tenant agrees to pay Landlord
the applicable Base Rent specified in Section 1.2 above. All Base Rent shall be
paid in advance commencing on the Commencement Date and on the first (1st) day
of each calendar month thereafter during the Term If the Commencement Date is on
other than the first day of a calendar month, the first installment of Base Rent
shall be prorated based on the number of days from the Commencement Date to the
first day of the next succeeding calendar month. Notwithstanding the foregoing,
Tenant shall not be obligated to pay Rent for the 703 sq ft occupied by Landlord
on the t floor of the Building described in Exhibit A until such time as
Landlord completely vacates such space and makes available such space for
Tenant’s quiet enjoyment and peaceful possession.

 

4.2                                 Additional Rent.  In addition to Base Rent,
Tenant agrees to pay the various items of Additional Rent at the times required
under this Lease, including specifically increases in Operating Expenses as
referenced in Article VII below.

 

4.3                                 Delinquent Rent.  If any Ease Rent is not
paid within ten (10) days of the day on which it becomes due (i.e. the first of
each month), Landlord may collect a late charge in any amount equal to ten
percent (10%) of the delinquent sum. Late charges shall be considered Additional
Rent and failure to pay the same shall be considered a default hereunder. Any
Rent which remains unpaid fur more than thirty (30) days following its due date
shall bear interest from the date due until paid at the rate of eighteen percent
(18%) per annum (the “Default Rate”) based on a 360-day year. Payment of such
late charges and/or interest shall, at Landlord’s option, be a condition
precedent to curing any default hereunder. Landlord’s acceptance of subsequent
installments of Rent without having received any accrued late charges or
interest will not waive Landlord’s right to collect such late charges and
interest at any time thereafter, including if applicable, at the expiration or
sooner termination of the Team

 

4.4                                 Payments Under Lease.  Except as otherwise
specifically provided in this Lease, Tenant agrees to pay all Rent provided for
herein without demand. The obligations of the Tenant to pay Rent under this
Lease is an independent covenant and no act or circumstance whatsoever (whether
constituting a default by Landlord or not) will release Tenant from the
obligation to pay Rent timely or give rise to any deduction from or setoff
against Rent payable hereunder.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

TENANT IMPROVEMENTS

 

5.1                                 Construction and Installation of the Tenant
Improvements. The construction and installation of Tenant improvements shall be
governed by the Work Letter, if any, attached to this Lease as Exhibit D. Except
as may be specifically set forth in any such Work Letter, Landlord shall have no
obligation for the construction and installation of Tenant improvements or the
completion or remodeling of the Premises. Tenant agrees to accept the Premises
in their “as is” condition after completion of any portion of the work to be
performed by Landlord. If Landlord is delayed in delivering the Premises to
Tenant due to the failure of a prior occupant to vacate or remove its property
from the same, then Landlord’s obligation to commence its portion of its work if
any, shall be delayed by a like period of time. The postponement of Tenant’s
obligation to pay Rent and other sums hereunder shall be in full settlement of
all claims which Tenant may otherwise have by reason of such delay of delivery.

 

5.2                                 Acceptance of Premises. Except as provided
in the Work Letter, taking possession of the Premises by Tenant shall be
conclusive evidence as against Tenant that the Premises were in the condition
agreed upon between Landlord and Tenant and acknowledgment of satisfactory
completion of any work to be performed by Landlord.

 

ARTICLE VI

 

USE OF PREMISES

 

6.1                                 Character of Occupancy.  Tenant covenants
and agrees to occupy the Premises for the Permitted Use and for no other
purpose, unless Landlord otherwise consents in writing, which consent may be
withheld in Landlord’s sole discretion. Tenant agrees to use the Premises
consistent with the Rules and Regulations and in a careful, safe, and proper
manner and to pay, on demand, for any damage to the Premises caused by misuse or
abuse thereof by Tenant, Tenant’s agents or employees, or by any other person
entering upon the Premises under express or implied invitation of Tenant. Tenant
agrees not to sue the Premises in a manner which would crease a nuisance or
which would disturb the other tenants of the Building.

 

6.2                                 Compliance With Legal Requirements.  Tenant,
at Tenant’s expense, shall comply with all Legal Requirements now in effect, or
which may hereafter be in effect, which shall impose any duty upon Landlord or
Tenant with respect to the occupation or alteration of the Premises. For
instance, as between Landlord and Tenant, Tenant shall bear responsibility for
the compliance of the Premises (but not any common areas or other areas in or
around the Building not constituting the Premises) with the Americans With
Disabilities Act.

 

6.3                                 No Waste: Compliance With Insurance and
Environmental Requirements.  Tenant shall not commit waste or suffer or permit
waste to be committed or permit any nuisance on or in the Premises. Tenant
agrees that it will not store, keep, use, sell, dispose of or offer for sale in,
upon or from the Premises any article or substance which may be prohibited by
any insurance policy in force from time to time covering the Building, nor shall
Tenant keep, store, dispose of, or produce on, in or from the Premises or the
Building any substance which may be deemed a hazardous substance under any Legal
Requirement as may be promulgated or amended from time to time. Tenant agrees to
indemnify and hold harmless Landlord against any cost, loss, claim or expense,
including reasonable attorneys’ fees and expenses, suffered by Landlord as a
result of Tenant’s breach of any covenant set forth in this Article VI.

 

6.4                                 Rules and Regulations.  The Rules and
Regulations set forth on Exhibit E attached hereto shall be and are hereby made
a part of this Lease. Tenant agrees that Tenant’s employees and agents or any
other permitted by Tenant to occupy or enter the Premises will at

 

5

--------------------------------------------------------------------------------


 

all times abide by said Rules and Regulations. A breach of any of such Rules or
Regulations shall be deemed a default under this Lease. Landlord agrees to apply
the Rules and Regulations in a non-discriminatory manner towards all tenants of
the Building.

 

ARTICLE VII

 

OPERATING EXPENSES

 

7.1                                 Payment of Tenant’s Pro Rata Share of
Operating Expenses.

 

(a)                                  Tenant shall have no liability for
Operating Expenses for the calendar year 2000. Commencing with respect to
calendar year 2001, Tenant agrees to pay Tenant’s Pro Rata Share of any increase
in Operating Expenses from the Base Expense Year; provided, however, that in no
event shall Tenant be liable for any increase in Operating Expenses which exceed
five percent (5%) of the actual Operating Expenses for the immediately preceding
year. Operating Expenses of the Base Expense Year shall be the lesser of (i) the
actual amount of Operating Expenses incurred in calendar year 2000 and (ii)
$815,000. The payment of Tenant’s Pro Rata Share of any increase in Operating••
Expenses pursuant to the provisions of this Article shall be made as follows: At
the end of each calendar quarter commencing with the first calendar quarter in
2001, Tenant shall pay Landlord, as additional rent, an amount equal to
one-fourth of Tenant’s Pro-Rata Share of the Estimated Expense Increase. In the
event that a comparative statement evidences that the Actual Expense Increase
with respect to each quarter was greater than the Estimated Expense Increase for
such calendar quarter, then Tenant shall pay Landlord the amount of such excess
as Additional Rent with the next quarterly installment of additional rent
pursuant to this Paragraph. In the event that a comparative statement shall show
that the Actual Expense Increase amount for a calendar quarter was less than the
Estimated Expense. Increase amount for such quarter, then Tenant shall receive a
credit for such amount from Landlord to the extent that Tenant has paid the
Estimated Expense Increase amount pursuant to this Paragraph.

 

“Actual Expense Increase” The amount by which Operating Expenses in any
particular calendar year exceed Operating Expenses incurred in the Base Expense
Year but shall, in no event, exceed five percent (5%) of Operating Expenses
actually incurred in the prior calendar year.

 

“Estimated Expense Increase” Landlord’s estimate of the amount by which
Operating Expenses for any particular calendar year will exceed Operating
Expenses for the Base Expense Year but shall, in no event, exceed five percent
(5%) of the Operating Expenses actually incurred in the prior calendar year.

 

(b)                                 Landlord’s and Tenant’s responsibilities
with respect to the Operating Expense adjustment described herein shall survive
the expiration or early termination of this Lease. If Tenant shall dispute the
amount of an adjustment by Landlord or any proposed estimated increase or
decrease in the Estimated Operating Expenses, or comparative statement, Tenant
shall give Landlord written notice of such dispute within thirty (30) days after
Landlord advises of such comparative statement, adjustment or proposed increase
or decrease. If Tenant does not give Landlord such notice within such time,
Tenant shall have waived its right to dispute the amounts so determined. If
Tenant timely objects, Tenant shall have the right, at its own expense (except
as set forth below), to engage its own accountants for the purpose of verifying
the accuracy of the statement complained of or the reasonableness of the
estimated increase or decrease. If Tenant determines that an error has been
made, Landlord and Tenant shall endeavor to agree upon the matter, failing which
the parties shall subject such matter to an independent certified public
accountant selected by landlord and reasonably acceptable to Tenant, for a
determination which shall be final, conclusive and binding upon Landlord and
Tenant. Notwithstanding the tendency of any dispute over any particular
statement, Tenant shall continue to pay Landlord the amount of the quarterly
installments of Tenant’s Pro Rata Share of Operating Expenses determined by
Landlord until the adjustment has been determined to be

 

6

--------------------------------------------------------------------------------


 

incorrect. If it shall be determined that any portion of the Operating Expenses
were not properly chargeable to Tenant, then Landlord shall promptly credit or
refund the appropriate sum to Tenant and if such improperly chargeable amounts
exceed five percent (5%) of total Operating Expenses, Landlord shall be
responsible for the reasonable costs of such verification and determination.

 

ARTICLE VIII

 

LANDLORD SERVICES; MAINTENANCE

 

8.1                                 Services Provided By Landlord.  Subject to
the provisions of Section 8.3 below, Landlord, without charge, except as
provided herein, and in accordance with standards from time to time prevailing
for the Building, agrees to:

 

 

(a)                                  furnish hot and cold running water at those
points of supply for general use of tenants of the Building;

 

(b)                                 furnish to public areas of the Building
heated or cooled air (as applicable), lighting, electrical current (120 Volt 20
amp), janitorial services, and maintenance to the extent Landlord reasonably
deems necessary;

 

(c)                                  furnish, during Normal Business Hours, such
heated or cooled air to the Premises as may, in the good faith judgment of
Landlord, •he reasonably required for the comfortable use and occupancy of the
Premises, provided that the recommendations of Landlord’s engineer regarding
occupancy and use of the Premises arc complied with by Tenant and, with respect
to cooled air, provided the same is used only for standard office use;

 

(d)                                 list on all existing common directories in
the Common Areas Tenant’s manic and suite number;

 

(e)                                  •furnish janitorial service, as contracted
for by Landlord, five (5) days per week, exclusive of normal holidays; provided,
however, if Tenant’s flooring, other improvements or furniture upholstery
require special treatment, Tenant shall pay to Landlord the additional cleaning
cost attributable thereto upon presentation of a statement therefor by Landlord;

 

(f)                                    furnish standard building grade
fluorescent bulb replacement in the Premises necessary to maintain the lighting
provided as a part of standard building improvements; provided, however, Tenant
shall be responsible for lighting bulb/tube replacement in special, non-standard
fixtures and/or equipment;

 

(g)                                 furnish elevator service 7:30 am, to 8:00
p.m. Monday through Sunday; and

 

(h)                               keep the Common Areas and exterior of the
Building in a neat and orderly condition.

 

8.2                                 Interruption of Service.  Tenant agrees that
Landlord shall not he liable for failure to supply any such heating, air
conditioning, electrical, exterior window washing, lighting or other services,
or to supply such services during any period Landlord is required to reduce or
curtail such services pursuant to any applicable Legal Requirement, including
regulations of any utility now or hereafter in force or effect. It is understood
that Landlord may discontinue, reduce, or curtail such services, or any of them
(either temporarily or permanently), at such times as it may be necessary by
reason of accident, repairs, alterations, improvements, strikes, lockouts,
riots, acts of God, application of applicable Legal Requirements or due to any
other happening beyond the reasonable control of Landlord. In the event of any
interruption, reduction, or

 

7

--------------------------------------------------------------------------------


 

discontinuance of Landlord’s services (either temporary or permanent), Landlord
shall not he liable for damages to person or property as a result thereof nor
shall the occurrence of any such event in any way be construed as an eviction of
Tenant; or cause or permit an abatement, reduction or setoff of rent, or operate
to release Tenant from any of Tenant’s obligations hereunder.

 

8.3                                 Notification of Accidents or Defects. 
Tenant agrees to notify promptly the Landlord or its representative of any
accidents or defects in the Building of which Tenant becomes aware including
defects in pipes, electric wiring, and BVAC equipment. In addition, Tenant shall
provide Landlord with prompt notification of any matter or condition of which it
is aware which may cause injury or damage to the Building, Common Areas or any
person or property therein.

 

8.4                                 Maintenance and Improvements.  Unless
otherwise expressly provided herein, Landlord shall not be required to make any
improvements or repairs of any kind or character to the Premises during the
Term, except:

 

(a)                                  such repairs to HVAC, mechanical, life,
safety and electrical systems in the Premises (to the extent such systems are
building standard) as may be deemed necessary by’ Landlord for normal
maintenance operations of the Building; and

 

(b)                               upkeep, maintenance, and repairs to all Common
Areas so long as the need for any such repair is not the result of Tenant’s
negligence.

 

8.5                                 Landlord’s Re-entry; Alterations.  Tenant
covenants and agrees to permit Landlord upon twenty-four (24) hours’ notice, and
at any time in the event of an emergency, to enter the Premises to examine and
inspect the same or. if Landlord so elects, to perform any obligations of Tenant
hereunder, at the expense of Tenant, which Tenant shall fail to perform or to
perform such cleaning, maintenance, janitorial services, repairs, additions, or
alterations as Landlord may deem necessary or proper for the safety,
improvement, or preservation of the Premises or of other portions of the
Building or as may be required by any governmental authorities through any Legal
Requirement. Any such re-entry shall not constitute an eviction or entitle
Tenant to abatement of Rent. Furthermore, Landlord shall at all times have the
right at Landlord’s election to make such alterations or changes in other
portions of the Building as Landlord may from time to time deem necessary.

 

ARTICLE IX

 

SECURITY DEPOSIT

 

9.1                                 Payment and Application of Security
Deposit.  Concurrently with the execution of this Lease, Tenant agrees to
deposit with Landlord and keep on deposit at all times during the Term, the
Security Deposit described in Section 1.2 as security for the faithful
performance of all the terms, conditions, and covenants of Tenant under this
Lease. At the end of the Term, and provided all such covenants and agreements of
this Lease have been fully performed, Landlord shall refund to Tenant or to
whomever is then the holder of Tenant’s interest in this Lease, any unused
portion of the Security Deposit, without interest. Landlord shall have the right
to commingle the Security Deposit with other funds of Landlord. If Landlord
applies any portion of the Security Deposit toward any covenant or agreement
which is not performed by Tenant, Landlord shall promptly notify Tenant of such
use of the Security Deposit and provide Tenant with adequate receipts or other
evidence of the use of the Security Deposit. If Landlord s interest in the
Building or Premises is sold or transferred after the date of this Lease,
Landlord agrees to deliver the Security Deposit to the purchaser or transferee,
and thereupon, Landlord shall be discharged from further liability with respect
to the Security Deposit provided that such

 

8

--------------------------------------------------------------------------------


 

purchaser or transferee agrees, in writing, to be bound by the terms of this
Lease. Tenant agrees that if a mortgagee succeeds to Landlord’s interest in the
Premises by reason of foreclosure, or deed in lieu of foreclosure, Tenant shall
have no claim against said mortgagee for the Security Deposit, or any portion
thereof unless such mortgagee has actually received (and acknowledged receipt
of) the same from Landlord. Tenant shall remain liable for any claims of
Landlord which exceed the amount of the Security Deposit used.

 

ARTICLE X

 

TENANT’S ALTERATIONS, FIXTURES AND EQUIPMENT

 

10.1                           Permissible Alterations.  Subject to obtaining
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole discretion, and Tenant’s compliance with the restrictions and conditions
set forth in this Article X, Tenant may, at its cost, make non-structural
alterations to the interior of the Premises:

 

10.1.1      Restrictions.  Tenant shall make no structural alterations to the
Premises (including the exterior thereof). Any other alterations approved by
Landlord in accordance with Section 10.1 above which are made by Tenant shall
not (i) result in an undue burden or excessive use being placed on the
electrical, gas, plumbing, sanitary sewer, heating, ventilating or air
conditioning systems servicing the Building, or require changes, replacements or
additions to such systems; or (ii) result in higher insurance premiums for the
remainder of the Building.

 

10.1.2      Plans. Tenant shall submit to Landlord for approval reasonably
detailed final plans and specifications of the proposed alterations and the name
of its contractor at least ten (10) days before the date it intends to commence
the alterations.

 

10.1.3      Notice. The alterations shall not be commenced until three (3) days
after Landlord has received notice from Tenant stating the date the installation
of the alterations is to commence so that Landlord can send, post and/or record
appropriate notices of non-responsibility.

 

10.1.4      Permits. The alterations shall be approved by all appropriate
government agencies, and all applicable licenses, permits and authorizations
shall be obtained before commencement of the alterations.

 

10.1.5      Compliance.  All alterations shall be completed with due diligence
in compliance with the plans and specifications and working drawings and all
applicable laws and in a good and workmanlike manner, using new materials and
equipment at least equal in quality to the original installations in the
Premises.

 

10.1.6.     Insurance.  Before commencing the alterations and at all times
during the construction, Tenant’s contractor shall maintain builder’s risk
insurance in an amount reasonably satisfactory to Landlord and provide Landlord
with evidence thereof

 

10.1.7.     Current Alterations.  Landlord acknowledges its previous approval of
the alterations currently being undertaken by Tenant.

 

10.2                           Fixtures and Equipment.  Tenant, or its
subtenants, may install in or upon the Premises such fixtures, trade fixtures,
furniture and equipment as Tenant or such subtenants deem desirable provided
such fixtures, trade fixtures, furniture and equipment do not place an
unreasonable burden on, or exceed the capacity of, the systems specified in
clause (i) of Section 10.1.1 or require changes, replacements or additions to
such systems, or exceed the safe load

 

9

--------------------------------------------------------------------------------


 

hearing capacity of the floors of the Building.

 

10.3                           Ownership; Removal; Restoration.  All alterations
and fixtures installed pursuant to Sections 10.1and 10.2 above shall remain the
property of Tenant until the expiration or termination of the Term, or any
earlier termination of Tenant’s right to possession as provided in Article XV
below, at which time all such alterations and fixtures (excluding trade
fixtures) will at all times remain the property of Tenant. Tenant shall remove
any trade fixtures, furniture, moveable equipment and other personal property
upon the expiration or termination of the Term or any earlier termination of
Tenant’s right to possession. Notwithstanding any of the foregoing, Tenant shall
not remove any property if such removal would cause structural or irreparable
damage to the Premises. After removing any property from the Premises which
Tenant is permitted to remove. Tenant shall promptly, at its expense, repair or
restore any damage to the Premises caused by the removal.

 

10.4                           No Liens, Indemnity.  Tenant shall keep the
Premises and Tenant’s interest therein free from any liens arising out of any
work performed on the Premises, materials furnished thereto or obligations
incurred by Tenant and shall cause the same to be released or bonded off within
ten (10) days of the filing of the same. Tenant shall indemnify, defend and hold
Landlord harmless against liability, loss, damage, cost, and all other expenses
(including without limitation, reasonable attorney’s fees) arising out of claims
of liens for obligations incurred by, or work performed or materials or supplied
furnished to or for the benefit of, Tenant or persons claiming under Tenant or
with regard to Tenant’s failure to comply with Sections 10.1.4 and 10.1.5 above.

 

ARTICLE XI

 

ASSIGNMENT AND SUBLETTING

 

11.1                           Assignment or Subletting.  Tenant will not assign
or encumber this Lease, or any interest herein, nor sublease the Premises or any
portion thereof, without Landlord’s prior written consent, which consent will
not be reasonably withheld. If permitted by Landlord, no such assignment,
sublease or encumbrance will release Tenant from its obligations hereunder or
thereunder.

 

ARTICLE XII

 

CONDEMNATION

 

12.1                           Condemnation.  If the entire Premises, or
substantially all of the Premises or any portion of the Building which shall
render the Premises untenantable, shall be taken by right of eminent domain or
shall be conveyed in lieu of any such taking, then either Landlord or tenant
may, at its option, terminate this Lease by giving the other party written
notice of such election within thirty (30) days after such taking or conveyance.
In such event, this Lease shall cease and terminate and the Rent shall be duly
apportioned as of the date of such taking or conveyance. Tenant thereupon shall
surrender the Premises and all interest therein under this Lease to Landlord,
and Landlord may reenter and take possession of the Premises or remove Tenant
therefrom. In the event less than all of the Premises shall be taken by eminent
domain or conveyance in lieu thereof Landlord shall promptly repair the Premises
as neatly as possible to its condition immediately prior to such taking, unless
Landlord elects not to reconstruct or rebuild as described in Section 14.3
below. In the event of any such taking or conveyance, Landlord shall receive the
entire award or consideration for the portion of the Building so taken.
Notwithstanding the foregoing, Landlord’s use of condemnation proceeds may be
subject to the

 

10

--------------------------------------------------------------------------------


 

control of its first mortgage lender and, if those proceeds are not made
available for restoration of the Premises, or if they are not sufficient to
restore the Premises, Landlord shall not be obligated to restore the Premises.
This Lease shall continue in any such event unless the inability to effect such
a restoration renders the Premises untenantable.

 

ARTICLE XIII

 

INDEMNITY OF LANDLORD

 

LIABILITY AND CASUALTY INSURANCE

 

13.1                           Indemnity.  Tenant hereby agrees to indemnify,
defend, and save Landlord harmless of and from all liability, loss, damages,
costs, or expenses, including attorneys’ fees, on account of injuries to the
person or property of Landlord of or any other tenant in the Building or to any
other person rightfully in said Building for any purpose whatsoever, where the
injuries are caused by the negligence, misconduct or breach of this Lease by the
Tenant, Tenant’s agents, servants, or employees or of any other person entering
upon the Premises under express or implied invitation of Tenant or where such
injuries are the result of the violation of the provisions of this Lease by any
of such persons. This indemnity shall survive termination or earlier expiration
of this Lease.

 

13.2                           Tenant’s Liability and Casualty Insurance.  In
addition to providing the indemnity referenced above, Tenant shall obtain and
maintain throughout the Tern a commercial general liability policy, including
protection against death, personal injury and property damage and issued by an
insurance company qualified to do business in the State of Oklahoma, with a
single limit of not less than One Million Dollars ($1,000,000.00). Any such
policy shall name Landlord as an additional insured. Each such policy shall
provide that the same may not be canceled or modified without at least twenty
(20) days’ prior written notice to Landlord. Tenant shall also provide adequate
casualty insurance coverage on all of its personal property, including trade
fixtures, located in the Premises. Tenant shall at Landlord’s request deliver
certificates evidencing that such insurance is in force and effect. The limits
of said insurance shall not, under any circumstances, limit the liability of
Tenant hereunder with regard to Section 1.3.1 above.

 

13.3                           Damage to Tenant’s Property.  Tenant shall
neither hold nor attempt to hold Landlord liable for any injury or damage,
either proximate or remote, occurring through or caused by fire, water, steam,
or any repairs, alterations, injury, accident, or any other cause to the
Premises, to any furniture, fixtures, Tenant alterations, or other personal
property of Tenant kept or stored in the Premises, or in other parts of the
Building not herein demised, whether by reason of the negligence or default of
the owners or occupants thereof or any other person or otherwise and the keeping
or storing of all property of Tenant in the Building and/or Premises shall be at
the sole risk of Tenant. Tenant shall maintain throughout the term of this Lease
all risk” or ‘‘multi-peril’’ insurance on all of Tenant’s property and
betterments in the Premises, including, without limitation all furniture,
fixtures, personal property and all Tenant improvements not paid for by Landlord
pursuant to any work letter attached hereto.

 

ARTICLE XIV

 

CASUALTY; RESTORATION OF PREMISES

 

14.1                           Damage to Premises.  If the Premises or the
Building shall be so damaged by fire or other casualty as to render the Premises
wholly untenantable and if such damage shall be so great that a competent
architect, in good standing, selected by Landlord shall certify in writing to

 

11

--------------------------------------------------------------------------------


 

Landlord and Tenant within sixty (60) days of said A casualty that the Premises,
with the exercise of reasonable diligence, cannot be made fit for occupancy
within one hundred twenty (120) working days from the happening thereof then
Landlord may, at its option, terminate this Lease. If Landlord so elects to
terminate this Lease. Tenant shall thereupon surrender to Landlord the Premises
and all interest therein hereunder, and Landlord may reenter and take possession
of the Premises and remove Tenant therefrom. Tenant shall pay Rent, duly
apportioned, up to the time of such termination of this Lease. If Landlord does
not so elect to terminate this Lease then, Landlord shall repair the damage so
done (to the extent of the Tenant Allowance provided by Landlord to Tenant) with
all reasonable speed and this Lease shall continue in effect. Landlord shall not
have any obligation to rebuild in the event of major damage to the Premises
during the last twelve (12) months of the Term.

 

14.2                           Minor Damage.  If the Premises shall be slightly
damaged by fire or other casualty, but not so as to render the same wholly
untenantahle or to require a repair period in excess of one hundred twenty (120)
days. then, Landlord, after receiving notice in writing of the occurrence of the
casualty, except as hereafter provided, shall cause the same to be repaired with
reasonable promptness and this Lease shall continue in effect.

 

14.3                           Damage to Building.  In case the Building shall
be so injured or damaged, whether by fire or otherwise (though the Premises may
not be affected, or if affected, can be repaired within said one hundred twenty
(120) days, but not so as to require a repair period in excess of one hundred
twenty (120) days, then Landlord, after receiving notice in writing of the
occurrence of the casualty, except as provided in Section 14.4, shall cause the
same to be repaired with reasonable promptness and this Lease shall continue in
effect.

 

14.4.                        Insurance Proceeds Not Sufficient or Available. 
Landlord shall never have an obligation to rebuild if its insurance proceeds are
insufficient to permit restoration or if they are not made available by
Landlord’s lender. Landlord shall be entitled to terminate this Lease in either
event, by giving Tenant written notice of its election to do so within sixty
(60) days after determining the non-availability or insufficiency of such
proceeds. In such event, Tenant shall pay the Rent, properly apportioned up to
the date of termination, and neither party shall have any further rights or
obligations under this Lease, except for any obligations which specifically
survive any such termination.

 

14.5                           Waiver of Subrogation.  Landlord arid Tenant
hereby waive any and all rights of recovery against the other, their officers,
agents, and employees occurring out of the use and occupancy of the Premises for
loss or damage to their respective real and/or personal property arising as a
result of a casualty or condemnation contemplated by this Lease. Each of the
parties shall, upon obtaining the policies of insurance required by this Lease,
notify the insurance carrier that the foregoing waiver is contained in this
Lease and shall require such carrier to include an appropriate waiver of
subrogation provision in the policies.

 

14.6                           Abatement of Rent,  Provided that the casualty is
not the fault of Tenant, Tenant’s agents, servants, or employees, the Rent shall
be equitably abated taking into consideration all relevant factors, including,
without limitation, whether or not the Premises can be partially used during the
period of repair and restoration, and the relative square footages of the usable
and non-usable areas.

 

ARTICLE XV

 

TENANT’S DEFAULT; LANDLORD’S REMEDIES

 

15.1                           Events of Default.  The occurrence of any of the
following will constitute an

 

12

--------------------------------------------------------------------------------


 

event of default by Tenant under this Lease: (i) failure to pay any Rent when
due; (ii) failure to comply with any other provision of this Lease within any
time period specified in this Lease, or, if no time period is specified, within
twenty (20) days after written notice from Landlord; (iii) the filing by or
against Tenant of Tenant’s obligations under this Lease of any proceedings under
the federal bankruptcy code or any similar law and the failure to secure a
discharge of the same within thirty (30) days; (iv) the adjudication of Tenant
as bankrupt or insolvent in proceedings filed under the federal bankruptcy code
or any similar law; ~ the insolvency of Tenant or the making of a transfer in
fraud of creditors or an assignment for the benefit of creditors; (vi) the
appointment of a receiver or trustee for Tenant or any of the assets of Tenant;
or (vii) Tenant’s abandonment of the Premises or failure to do business in any
substantial portion thereof (including failure to take occupancy at the
commencement of the Term).

 

15.2                           No Waiver.  No action by Landlord during the Term
will be deemed an acceptance of an attempted surrender of the Premises. No
reentry of taking possession of the Premises by Landlord will be construed as in
election by Landlord to terminate this Lease, unless a written notice of
termination is given to Tenant. Landlord may accept late or partial payments of
Rent without prejudice to its right to require prompt payment in the future or
to enforce its remedies hereunder for failure to make payment in full. Any
forbearance by Landlord in exercising any right or remedy hereunder or otherwise
provided by law shall not be a waiver of or preclude the exercise of any such
right or remedy unless expressly waived, Any express waiver of any default by
Tenant hereunder shall not constitute a waiver of any other or future default.

 

15.3                           Remedies.  On the occurrence of any event of
default, Landlord will have the following remedies, in addition to any other
rights or remedies provided by this Lease or by applicable law, all of which may
be exercised without any further notice or demand on Tenant.

 

15.3.1      Past Due Rent.  Landlord may collect from Tenant all past due Rent,
including interest thereon and late charges as referenced in Article IV above,
and all other damages caused by Tenant’s default, together with interest at the
rate of eighteen percent (18%) per year, until paid.

 

15.3.2      Termination.  Landlord may terminate this Lease, in which event
Tenant will immediately surrender the Premises to Landlord, hut if Tenant fails
to do so, Landlord may, without notice and without prejudice to any other remedy
Landlord might have, enter and take possession of the Premises and remove
Tenant, anyone claiming under Tenant and any property therefrom without being
subject to any claim for damages therefor. Tenant shall pay Landlord all costs
incurred by Landlord in any such action, including the costs of taking
possession of and repairing any damage to the Premises, and all other damages
caused by Tenant’s default.

 

15.3.3      Reletting.  If Landlord does not terminate this Lease, then Landlord
may, at its option, reenter the Premises and remove any persons or property
therein, and may relet the Premises for the benefit of Tenant, in which event
Tenant shall pay Landlord all costs incurred by Landlord in taking such action
including, without limitation, the costs of taking possession of and repairing
the Premises, the cost of preparing the same for reletting, attorneys fees,
brokerage commissions, and all other damages caused by Tenant’s default. Tenant
shall remain obligated to Landlord for the difference between any rent received
by Landlord as a result of such reletting and the Rent for which Tenant is
obligated hereunder. Landlord shall have no duty to relet the Premises and the
failure of Landlord to relet the Premises will not release or affect Tenant’s
liability for Rent or for damages. In the event any such reletting results in
payment of rent thereunder to Landlord in excess of the Rent for which Tenant is
obligated hereunder, Landlord shall retain such excess.

 

15.3.4      Election Not to Relet.  If Landlord elects not to terminate this
Lease, and does not reenter and relet the Premises for the benefit of Tenant,
Tenant shall remain obligated to Landlord for all Rent for which it is obligated
hereunder for the remainder of the Term, together

 

13

--------------------------------------------------------------------------------


 

with all damages cause by Tenant’s default.

 

15.3.5                  Option to Perform.  Landlord may perform or cause to be
performed the unperformed obligations of Tenant under this Lease and may enter
the Premises to accomplish such purpose without being subject to any claim for
damages therefor. Tenant agrees to reimburse Landlord on demand for any expense
which Landlord might incur in effecting compliance with this Lease on behalf of
Tenant, together with interest at the rate specified in Section 15.3.1above
until paid, and Tenant further agrees that Landlord will not be liable for any
damages resulting to Tenant from such action, whether caused by negligence of
Landlord or otherwise.

 

ARTICLE XVI

 

DEFAULT BY LANDLORD

 

16.1                           Default by Landlord.  In the event of any alleged
default on the part of Landlord hereunder, Tenant shall give written notice to
Landlord and Landlord’s first mortgage lender in the manner provided herein and
shall afford Landlord and such lender a reasonable opportunity, but at least
thirty (30) days, to cure any such default. If said default is not cured within
a reasonable time, Tenant shall be entitled to pursue a suit for damages or
injunctive relief (but not other form of relief); provided, however, in no event
shall (i) the Lease be terminated by Tenant or (ii) Landlord be responsible for
any consequential damages incurred by Tenant as a result of any default,
including, without limitation, lost profits or interruption of business as a
result of any alleged default by Landlord hereunder. Landlord’s obligations
under this Lease shall cease to accrue upon any transfer by it of the Premises
amid Tenant shall look solely to its new Landlord for performance of all
obligations accruing hereunder after the transfer. Landlord’s liability
hereunder shall be limited to its interest in the Building. No mortgage lender
shall be required to cure any such default,

 

ARTICLE XVII

 

SUBORDINATION; ESTOPPEL

 

17.1                           Subordination.  This Lease and all rights of
Tenant hereunder shall be subject and subordinate to any encumbrance perfected
against the Premises of Landlord’s interest in this Lease after the date of this
Lease. Tenant agrees to attorn to any purchaser at any foreclosure or other sale
enforcing such encumbrance, If any holder of a mortgage or deed of trust shall
elect to have this Lease superior to the lien of the holder’s mortgage or deed
of trust and shall give written notice thereof to Tenant, this •Lease shall be
deemed prior to such mortgage or deed of trust, whether this Lease is dated
prior or subsequent to the date of said mortgage or deed of trust or the date of
recording thereof.

 

17.2                           Estoppel.  Tenant agrees, within ten (10) days
after request by Landlord, to execute in favor of any prospective purchaser or
encumbrances of the Premises or an interest in this Lease an estoppel agreement
(a) confirming the subordination of this Lease to any such encumbrance, and (b)
stating (i) whether this Lease is in full force and effect arid listing any
modifications, assignments or subleases, (ii) whether Tenant has accepted
possession of the Premises, (iii) the commencement date and expiration date of
the Term, (iv) the amount of the monthly installments of Base Rent then payable.
(v) an itemization of any Additional Rent paid during the preceding twelve (12)
months, (vi) whether Tenant claims air offset against Rent due or to become due
hereunder (provided nothing herein shall be construed to create such a right of
offset), (vii) whether Rent has been paid more than one (I) month in advance of
its due date (and containing an agreement by Tenant not to pay Rent more than
one month in advance of its due

 

14

--------------------------------------------------------------------------------


 

date), (viii) the address for notices to be sent to Tenant, (ix) that Tenant
will look only to Landlord for obligations accruing prior to the time any such
purchaser, encumbrances, or purchaser at foreclosure acquires title. to the
Premises, (x) whether Landlord is then in default (specifying the exact nature
of any claimed default), (xi) that Tenant will not surrender the Premises prior
to the expiration of the Term or consent to a written modification or
termination of this Lease with Landlord without the approval of any first
mortgage lender, and (xii) such other matters as may be reasonably’ requested by
Landlord.

 

ARTICLE XVIII

 

MISCELLANEOUS

 

18.1                           Time.  Time is of the essence of each provision
of this Lease.

 

18.1.1.               This Lease supersedes any existing tenancy of Tenant in
the Building whether on a month to month basis or otherwise. Landlord
acknowledges that there is no breach or default by Landlord or Tenant under any
such preexisting tenancy nor is Landlord aware of any fact or circumstance which
as of the date of execution of this Lease constitutes a breach of this Lease
(assuming this Lease to be currently in effect) or with notice or time or both,
would constitute such a default under this Lease. Without limiting the ongoing,
all rent due to Landlord prior to the late hereof has been paid in full.
Furthermore, to the best of Landlord’s knowledge, no breach or default exists
under any ground lease, mortgage, deed of trust, security agreement or other
instrument or agreement affecting the Premises, and no event has occurred or
condition exists that with notice or time or both would constitute such a breach
or default.  To the best of Landlord’s knowledge, there is no condemnation or
other similar proceeding pending or threatened relating to or affecting the
Premises.

 

18.2                           Successors.  This Lease shall be binding on amid
inure to the benefit of the parties and their respective successors and
permitted assigns.

 

18.3                           Brokerage.  Except as may be specifically set
forth in writing prior to the execution hereof each party represents that it has
not dealt with any real estate broker, finder or other person, with respect to
this Lease in any manner. Each party shall hold harmless the other party from
all damages resulting from any claims that may be asserted against the other
party by any other broker, finder, or other person, with whom the other party
has or. purportedly has dealt.

 

18.4                           Recording.  Landlord and Tenant agree that
neither this Lease nor any memorandum hereof will be recorded.

 

18.5                           Joint and Several Obligations.  ‘Party” shall
mean Landlord or Tenant; and if more than one person or entity is Landlord or
Tenant, the obligations imposed on that party shall be joint and several.

 

18.6                           Notices.  Except as otherwise provided herein,
any notices or other communications required or permitted hereunder shall be
sufficient if made in writing and (i) delivered personally, or (ii) sent by
certified mail, return receipt requested, and addressed to the appropriate party
at its address stated below or to such other address as such party may
substitute by written notice to the other. All notices shall be deemed received
upon receipted personal delivery or, if mail, upon the earlier of (i) actual
receipt, or (ii) three (3) business days after being mailed.

 

18.7                           Entire Agreement.  Tenant agrees that there are
no representations, understandings, stipulations, or other agreements relating
to the Premises which are not

 

15

--------------------------------------------------------------------------------


 

incorporated herein. This Lease may not be altered, waived, or amended, except
by a written agreement signed by Landlord and Tenant.

 

18.8                           Governing Law, Severability. The interpretation
and enforcement of this Lease will be governed by Oklahoma law. If any clause or
provision of this Lease is illegal, invalid or unenforceable under any present
or future law, the remainder of this Lease will not be affected thereby.

 

18.9                           Captions.  The captions used in this Lease are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Lease.

 

18.10                     Force Majeure. Whenever a period of time is provided
for herein for the performance of any obligation and the performance of such
obligation is made impossible by strikes, riots, acts of God or other causes
reasonably outside of the control of the party bound by the obligation, a
reasonable extension of time will be provided for said performance to compensate
for the temporary impossibility of performing during such event,

 

18.11                     Attorney’s Fees.  The prevailing party shall be
entitled to reasonable attorney fees and costs of litigation in connection with
the enforcement of this Lease or in connection with any dispute hereunder.

 

18.12                     Tenant Execution.  The person executing this Lease in
a representative capacity on behalf of the Tenant warrants that he/she is
authorized to hind the Tenant by virtue of that execution.

 

 

“Landlord”:

HEBRON COMMUNICATIONS CORPORATION

 

 

5900 N. Mosteller Dr. #1750, OKC  73112

 

 

 

 

 

By:

/s/ John E. Telling

 

 

 

 

 

John E. Telling, President

 

 

 

 

 

“Tenant”:

AMERIVISION COMMUNICATIONS, INC.

 

 

C/O WILEY, REIN & FIELDING

 

 

776 K Street, N.W., Washington, D.C. 20006

 

 

Attn: Dag Wilkinson, Esq.

 

 

 

 

 

By:

/s/ Stephen D. Halliday

 

 

 

 

Name:

Stephen D. Halliday

 

 

 

 

 

Title

President

 

 

Exhibits

 

A -                     Premises and Base Rent

B -                       Operating Expense Definition

C -                       Commencement Certificate

D -                      Work Letter (may not apply)

E -                        Rules and Regulations

 

16

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

SS.

COUNTY OF                    

 

This instrument was acknowledged before me this          day of
                     ,             by                                  as
Manager of FOUNDERS TOWER.

 

 

[SEAL]

 

Mv Commission Expires:

 

 

 

 

 

Notary Public

 

 

 

 

 

STATE OF OKLAHOMA

SS.

COUNTY OF                    

 

This instrument was acknowledged before me this            day of
                      ,             by                              as President
of AmeriVision Communication, Inc.

 

 

[SEAL]

 

Mv Commission Expires:

 

 

 

 

 

Notary Public

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit B

 

Operating Expenses

 

“Operating Expenses” shall mean all operating expenses of any kind or nature
which are necessary, ordinary, or customarily incurred in connection with the
operation and maintenance of the Building. Operating Expenses shall include, but
not be limited to:

 

(a)                   All real property taxes and assessments levied against the
Building by any governmental or quasi-governmental authority. The foregoing
shall include any taxes, assessments, surcharges, or service or other fees of a
nature not presently in effect which shall hereafter be levied on the Building
as a result of the use, ownership or operation of the Building or for any other
reason, whether in lieu of or in addition to, any current real estate taxes and
assessments; provided, however, any taxes which shall be levied on the rentals
of the Building shall be determined as if the Building were Landlord’s only
property and, provided, further, that in no event shall the term “taxes or
assessments,” as used herein, include any net federal or state income taxes
levied or assessed on Landlord, unless such taxes are a specific substitute for
real property taxes. Such term shall, however, include gross taxes on rentals.
Expenses incurred by Landlord for tax consultants and in contesting the amount
or validity of any such taxes or assessments shall be included in such
computations (all of the foregoing are collectively referred to herein as the
“Taxes”). “Assessment” shall include so-called special assessments, license tax,
business license fee, business license tax, commercial rental tax, levy, charge
penalty or tax, imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, water, drainage or other improvement or special district
thereof against the Premises, the Building or any legal or equitable interest of
Landlord therein. For the purposes of this Lease, any special assessments shall
be deemed payable in such number of installments as is permitted by law, whether
or not actually so paid, and shall include any- applicable interest on such
installments.

 

(b)                  Cost of supplies, including, but not limited to, the cost
of relamping and replacing ballasts in all Building standard tenant lighting as
the same may be required from time to time (provided, however, that Landlord
reserves the right to directly bill Tenant for replacement of lighting in the
Premises);

 

(c)                   Costs incurred in connection with obtaining and providing
energy for the Building, including, hut not limited to, costs of propane,
butane, natural gas, steam, electricity, solar energy and fuel oils, coal or any
other energy sources;

 

(d)                  Costs of water and sanitary and storm drainage services;

 

(e)                   Costs of janitorial and security services;

 

(f)                     Costs of general maintenance and repairs, including
costs under HVAC and other mechanical maintenance contracts; and repairs and
replacements of equipment used in connection with such maintenance and repair
work.

 

(g)                  Costs of maintenance and replacement of landscaping.

 

(h)                  Insurance premiums, including fire and all-risk or
multiperil coverage, together with loss of rent endorsement, if applicable; the
part of any claim required to he paid under the deductible portion of any
insurance policy carried by Landlord in connection with the Building (where
Landlord is unable to obtain insurance without such deductible from a major
insurance carrier at reasonable rates); public liability insurance; and any
other insurance carried by Landlord on the Building or any component parts
thereof (all such insurance shall be in such amounts as may be required by any
mortgagee or as Landlord may reasonably determine);

 

18

--------------------------------------------------------------------------------


 

(i)                      Labor costs, including wages and other payments, costs
to Landlord of workmen’s compensation and disability insurance, payroll taxes,
welfare fringe benefits, and all legal fees and other costs or expenses incurred
in resolving any labor dispute;

 

(j)                      Professional building management fees, costs and
expenses, including costs of office space and storage space required by
management for performance of its services as contemplated herein;

 

(k)                   Legal, accounting, inspection, and other consultation fees
(including, without limitation, fees charged by consultants retained by Landlord
for services that are designed to produce a reduction in Operating Expenses or
to reasonably improve the operation, maintenance or state of repair of the
Building) incurred in the ordinary course of operating the Building except to
the extent specifically excluded below;

 

(I)                     The costs of capital improvements and structural repairs
and replacements made in or to the Building in order to conform to changes in
Legal Requirements subsequent to the Commencement Date.

 

The following expenses shall be excluded from Operating Costs:

 

(i)

 

The cost of capital investment items and replacement of capital investment items
(except as provided above in (a) (I) above);

 

 

 

(ii)

 

Specific costs for special items or services hilled to and paid by specific
tenants of the Building;

 

 

 

(iii)

 

Leasing commissions;

 

 

 

(iv)

 

Repairs or other work occasioned by (I) fire, windstorm or other casualty
covered by the insurance Landlord is required to carry hereunder or (2) by the
exercise of eminent domain;

 

 

 

(v)

 

Attorneys’ fees, costs, disbursements and other expenses incurred in connection
with disputes with tenants, other occupants or prospective tenants or other
occupants’

 

 

 

(vi)

 

Expenses incurred in building out, renovating or otherwise improving, decorating
or painting any tenant’s premises

 

 

 

(vii)

 

The cost of electricity and other utility services sold or provided to tenants
in the Building for which Landlord is entitled to reimbursement as a separate
additional charge or rental over and above the basic rent or escalation rent
payable under any such tenant’s lease;

 

 

 

(viii)

 

Advertising and promotional expenditures;

 

 

 

(ix)

 

Costs for sculptures, paintings or other art work;

 

 

 

(x)

 

Wages, salaries or other compensation paid to any executive employees above the
grade of building manager;

 

 

 

(xi)

 

Any fines or other penalties incurred or assessed or imposed due to violation by
Landlord of any federal, state or local law, ordinance or regulation; and

 

 

 

(xii)

 

Depreciation of the Building.

 

19

--------------------------------------------------------------------------------


 

Exhibit C

 

COMMENCEMENT CERTIFICATE

 

 

THIS COMMENCEMENT CERTIFICATE is attached to and made a part of that certain
Founders Tower Office Lease dated as of the            day                 ,
            , , between HEBRON COMMUNICATIONS CORPORATION (Landlord”), and
AMERIVISION COMMUNICATIONS, INC., (“Tenant”).  Unless otherwise defined in this
Commencement Certificate or unless otherwise required by the context of this
Commencement Certificate, capitalized terms used in this Commencement
Certificate will have the meanings ascribed to those terms in the Lease.
Landlord and Tenant agree as follows with respect to the Premises:

 

1.                                       There are no tenant improvements
required to be made by Landlord. All improvements to the Premises are to be made
by the Tenant at Tenant’s sole expense.

 

2.                                       The Premises have a street address of
5900 N. Mosteller Drive, (SEE ATTACHED EXHIBIT A) Oklahoma City, OK 73112.

 

3.                                       The Commencement Date of the Lease is
January01, 2000 and the Expiration Date of the Term is (SEE ATTACHED EXHIBIT A).
in accordance with the provisions of the Lease, Tenant obligation to pay Rent
shall commence on the Commencement Date.

 

IN WITNESS WHEREOF, the parties hereto save caused this Commencement Certificate
to he executed the day and year first above written.

 

 

“Landlord”:

Hebron Communications Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

John E. Telling, President

 

 

 

 

 

 

 

 

 

 

“Tenant”:

AmeriVision Communications, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

20

--------------------------------------------------------------------------------


 

Exhibit “D”

 

Work Letter

 

The Landlord agrees to provide, at the sole cost and expense of the Landlord,
the following improvements to the Leased Premises:

 

NONE

 

 

 

“Landlord”:

Hebron Communications Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

John E. Telling, President

 

 

 

 

 

 

 

 

 

 

“Tenant”:

AmeriVision Communications, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit “E”

 

Founders Tower

 

RULES AND REGULATIONS

 

 

1.                                       All safes or other heavy articles shall
be carried up or into the premises only at such times and in such manner as
shall be prescribed by the Landlord, and the Landlord shall in all eases have
the right to specify the proper weight and position of any such safe or other
heavily article. Any damage done to the building by taking in or removing any
safe from overloading any floor in any way shall be paid by the Tenant. Defacing
or injuring in any way any part of the building by the Tenant, his agents or
servants, shall be paid for by the Tenant.

 

2.                                       No other show cases shall be placed in
front of the building or in the court or corridor, without written consent of
the Landlord.

 

3.                                       No Tenant shall employ any person or
persons other than the janitor of the Landlord for the purposes of cleaning or
taking charge of the demised premises, without the written consent of the
Landlord; It being understood and agreed that the Landlord shall be In no way
responsible to any Tenant for any loss of property from the demised premises,
however occurring, or for any damage to the furniture by the janitor or any of
his employees, or by any other person or persons whatsoever. Any person or
persons employed by the Tenant, with the written consent of the Landlord, must
he subject to and under the control and direction of the janitor of the
building, in all things, in the building and outside of said demised premises.

 

                                                The janitor of the building
shall at all times keep a pass key, and he and other agents, of the Landlord,
shall at all times he allowed admittance to said demised premises.

 

4.                                       No additional locks shall be placed
upon any doors without the written consent of the Landlord, nor shall any
duplicate keys be made. All necessary keys shall be furnished by the Landlord,
and the same shall be surrendered upon the termination of this lease, and the
Tenant shall then give to the Landlord or his agents, explanation of the
combination of all locks upon the doors of his vaults.

 

5.                                       The water closets and other water
fixtures shall not be used for any purpose other than those for which they were
constructed, and any damage resulting to them from misuse or the defacing or
injury of any part of the building shall be borne by the person who shall
occasion it. No person shall waste water by interfering with the faucets or
otherwise.

 

6.                                       No dogs or other animals will be
allowed in the building.

 

7.                                       No bicycles or similar vehicles will be
allowed in the building.

 

8.                                       Nothing shall be thrown out of the
windows of the building, or down the stairways or other passages.

 

9.                                       The Landlord or his agents shall have
the right to enter the demised premises to examine the same or to make such
repairs, alterations or additions as the landlord shall deem necessary for the
safety, preservation or improvement of the building; and the Landlord or his
agents may show said demised premises.

 

10.                                 Tenants, their employees, clerks or
servants, shall not use the demised premises for the purpose of lodging rooms,
or for any unmoral or unlawful purposes.

 

11.                                 Neither Tenant, his agents or employees
shall disturb the occupants of the

 

22

--------------------------------------------------------------------------------


 

building by the use of musical instruments, making unseemly noises, or by
interference in any way.

 

12.                                 Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of any
merchandise or materials which requires use of elevators or stairways, or
movement through Building entrances or lobby shall be restricted to hours
designated by landlord. All such movement shall be under supervision of Landlord
and in the manner agreed between Tenant and Landlord by pre-arrangement before
performance. Such pre­arrangement initialed by Tenant will include determination
by Landlord and subject to his decision and control of the time, method and
routing of movement, and limitations imposed by safety or other concerns which
may prohibit any article, equipment or ally other item from being brought into
the Building. Tenant is to assume all risk as to damage to articles moved and
injury to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Landlord if damaged or injured as a result
of acts in connection with carrying out this service for Tenant from time of
entering the tract on which the Building stands to completion of work; and
Landlord shall not be liable for acts of any person engaged in, or any damage or
loss to any of said property or persons resulting from any act in connection
with such service performed for Tenant.

 

13.                                 No signs will be allowed in any form on
exterior of Building or windows inside or out, and 110 signs except in uniform
location and uniform styles fixed by Landlord will be permitted in tile public
corridors or on corridor doors or entrances to Tenant’s space. All signs will be
contracted for by landlord for Tenant at the rate fixed by Landlord from time to
time, and Tenant will be hilled and pay for such service accordingly. Except as
otherwise provided for in this Lease.

 

14.                                 No draperies, shutter, or other window
covering shall be installed on exterior windows or walls or windows and doors
facing public corridors without landlord’s prior written approval.

 

15.                               Tenant shall not place, install or operate on
the demised premises or in any part of the Building, any engine, stove, or
machinery, or conduct mechanical operations or cook thereon or therein or place
or use in or about premises any explosives, gasoline, kerosene, oil, acids,
caustics, or any other inflammable, explosive, or hazardous materials without
written consent of Landlord. (Microwave oven excepted)

 

16.                                 Landlord will not be responsible for loss or
stolen personal property, equipment, money, or jewelry from the demised premises
or public rooms regardless of whether such loss occurs when area is locked
against entry or not.

 

17.                                 None of the entries, passages, doors,
elevators, elevator doors, hallways, or stairways shall be blocked or obstructed
or any rubbish, litter, trash, or material of any nature placed, emptied or
thrown into these areas, or such areas he used at any time except for ingress by
Tenant, Tenant’s agents, employees, or invitees.

 

18.                               Tenant shall store all its trash and garbage
within its demised premises. No materiel shall be placed in the trash boxes or
receptacles if such material is such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
and with out being in violation of any law or ordinance governing such disposal.
All garbage and refuse disposal shall be made only through entryways and
elevators provided for such purposes and at such times as Landlord shall
designate.

 

19.                                 These Rules and Regulations are in addition
to, and shall not be construed to in ally way modify, alter or amend, in whole
or in part, the terms, covenants, agreements and conditions of any lease
covering premises in the Building.

 

23

--------------------------------------------------------------------------------